DETAILED ACTION
This office action is in response to communication(s) filed on January 29, 2021.  
Claims 1-6 and 13-20 have been amended.
Claims 1-20 are currently pending.
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  in the claim amendment filed on January 29, 2021: 
in claim 1, line 2, the phrase of “a periodical occurance” is misspelled, should be corrected  to “a periodical occurrence”; and 
In claim 20, line 5, similar issue as identified in claim 1 relating to misspelling of the phrase of “a periodical occurance”, should also be corrected. 
Appropriate correction is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Arguments
Applicant's arguments filed on January 29, 2021 (i.e. on pg. 7-9) have been fully considered but are respectfully found to be not persuasive for at least the following reason(s).
In regard to applicant' s remarks submitted on January 29, 2021 (i.e. on pg. ,7-9)  regarding the rejection made under 35 U.S.C. §103 with regard to Claims 1-20, applicant mainly argued that the combination of Hosotsubo and Noda, allegedly failed to render obvious of the 
	In response, examiner reiterates that, in addition to the teachings of Hosotsubo set forth previously on record and above, further direct applicant’s attention to, i.e. in Hosotsubo, i.e. in  i.e. para. 40-44, discloses that “[0040] The print log collection unit 303 is configured to periodically collect print logs [or “periodicity information…” ] from the MFP device 103 via the print management communication unit 306 and store the collected print logs in a print log storage unit 312. The print log collected in this case is an updated amount [or “ periodical occurrence of a process…”], which is a difference from that in the previous periodical collection processing. The print log collection unit 303 is configured to identify an MFP device (i.e., a print log collection target) based on setting values stored in a print log acquiring destination setting storage unit 311. Further, after the print log collection in the MFP device 103 is completed, the print log collection unit 303 stores the last number (log ID) of the device print log for the next processing, as one of the setting values, in the print log acquiring destination setting storage unit 311…  [0044] The print log acquiring destination setting storage unit 311 is configured to store information about a print log collection target MFP device connected to the network 104 (i.e., print log acquiring destination information) in the external storage device (e.g., the hard disk) 210. The print log acquiring destination setting storage unit 311 is configured to store device name and IP address as information about a print log acquiring destination MFP device (i.e., print log acquiring destination information). Further, the print log acquiring destination setting storage unit 311 is configured to store information about device print log acquiring time interval and lastly acquired print log ID; also see Fig. 7, in para. 85-87 and etc., discloses that “[0085] an analysis target period of time…”)…”.  Therefore, for at least the reasons set forth above, and the rationale of which “the process” from the claimed limitations of “a periodical occurrence of a process…” is not explicitly defined in the claim, the rejection made under 35 U.S.C. §103 over the prior art(s) of record (Hosotsubo and Noda) with regard to claims 1-20 is remained proper and therefore maintained (with further clarification addressing the claim amendments). 

(The grounds of rejection and/or objection are maintained [except for the ones indicated above to be withdrawn] for at least the responses set forth above and/or the reasons of record set forth previously, also herein reproduced and provided with further details below in view of current claim amendments, if any)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosotsubo (U.S. Pub. No. 2014/0211256 A1), and further in view of Noda (U.S. Pub. No. 2005/0243365 A1).
With regard to claim 1, the claim is drawn to an information processing apparatus (see Hosotsubo, i.e. in Fig. 3, disclose the device management server 301) comprising: 
a memory that stores log information recording a periodical occurance of a process to be monitored in the past (see Hosotsubo, i.e. in Fig. 3, print log collection unit 303, print log acquiring destination setting storage unit 311, print log storage unit 312 and print log analysis result storage unit 313, and correspondingly in para. 40, discloses that “[0040] The print log collection unit 303 is configured to periodically collect print logs from the MFP device 103 via the print management communication unit 306 and store the collected print logs in a print log storage unit 312”); and
a processor (see Hosotsubo, i.e. in Fig. 1, 2A, 3 and etc., and in para. 29-31, disclose that “[0030] A central processing unit (CPU) 201 can execute various programs, including an operating system (OS) and applications, when they are loaded into a memory, such as a read only memory (ROM) 203 or a random access memory (RAM) 202. To realize processing of each flowchart described below, the CPU 201 executes a computer-readable program loaded from the ROM 203 or an external storage device 210. More specifically, when the above-mentioned programs are installed on a computer, the computer is functionally operable as various processing units that perform various processing of the flowcharts described below…”) disclose configured to:
generates, by using the log information, periodicity information that identifies a time period within which the process occurred periodically in the past (see Hosotsubo, i.e. para. 40-The print log collection unit 303 is configured to periodically collect print logs [or “periodicity information…” ] from the MFP device 103 via the print management communication unit 306 and store the collected print logs in a print log storage unit 312. The print log collected in this case is an updated amount, which is a difference from that in the previous periodical collection processing. The print log collection unit 303 is configured to identify an MFP device (i.e., a print log collection target) based on setting values stored in a print log acquiring destination setting storage unit 311. Further, after the print log collection in the MFP device 103 is completed, the print log collection unit 303 stores the last number (log ID) of the device print log for the next processing, as one of the setting values, in the print log acquiring destination setting storage unit 311…  [0044] The print log acquiring destination setting storage unit 311 is configured to store information about a print log collection target MFP device connected to the network 104 (i.e., print log acquiring destination information) in the external storage device (e.g., the hard disk) 210. The print log acquiring destination setting storage unit 311 is configured to store device name and IP address as information about a print log acquiring destination MFP device (i.e., print log acquiring destination information). Further, the print log acquiring destination setting storage unit 311 is configured to store information about device print log acquiring time interval and lastly acquired print log ID; also see Fig. 7, in para. 85-87 and etc., discloses that “[0085] To perform a reprint result counting display function using the print management web UI (see FIG. 7) of the device management application 301, a user (e.g., an administrator) designates an analysis target printer and an analysis target period of time…”); and

The teachings of Hosotsubo do not explicitly disclose the aspect relating to “if the process has not been executed within the time period as identified in accordance with the periodicity information notifies that the process has not been executed”. 
However, Noda discloses an analogous invention relates to print schedule control equipment for executing schedule control of a device used for a regular print job and a proof print job based on a request of printing, a print schedule control system therefor, a print schedule control method therefor, and a program therefor (see Noda, i.e. para. 2 and etc.).  More specifically, in Noda, i.e. in Fig. 9A, 9B, para. 173, discloses that “[0173] Next, the workflow manager 7602 refers to information of the specified order in the schedule information table and the proof print completion flag of the step "proof printing" of the specified order in the workflow information table, and after completion of proof printing (proof print completion flag="1 (completed)"), for the specified order in the scheduled information table determines whether regarding the pertinent proof print job that passed its scheduled finish time, a certain period has elapsed after the scheduled finish time of the proof print job (Step 2110). When it is determined that a certain period has elapsed after the proof print job scheduled finish time, regarding the pertinent proof print job that passed proof print job scheduled finish time, the workflow manager 602 refers to the operator information in the order information table of the specified order and informs the operator of a request of confirmation of the proof printing and setting of the confirmation result with E-mail etc. (Step 2111). Here, setting of confirmation result means, as will be described later, that a "GO" button indicating completion of a step "proof 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hosotsubo to include the limitation(s) discussed and also taught by Noda, with regard to the aspect discussed above, as the cited prior arts are at least considered to be analogousx arts if not also in the same field of endeavor relating to workflow management arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hosotsubo by the teachings of Noda, and to incorporate the limitation(s) discussed and also taught by Noda, thereby “to provide a printing schedule control equipment capable of conducting a scheduling operation of print processing of a regular print job and a proof print job for the regular print job, a print schedule control method therefor, and a program therefor” (see Noda, i.e. in para. 28 and etc.).
With regard to claim 2, the claim is drawn to the information processing apparatus according to Claim 1, wherein if the process has been executed outside the time period identified by the periodicity information, the processor notifies that the process has been executed outside the time period (see Noda, i.e. in para. 173, discloses that “…when it is determined that a certain period has elapsed after the proof print job scheduled finish time, regarding the pertinent proof print job that passed proof print job scheduled finish time, the workflow manager 602 refers to the operator information in the order information table of the specified order and informs the operator of a request of confirmation of the proof printing and setting of the confirmation result with E-mail etc. (Step 2111)”). 
With regard to claim 3, the claim is drawn to the information processing apparatus according to Claim 1, wherein the processor generates the periodicity information by performing a statistical process on the log information stored on the memory (see Noda, i.e. in para. 173, discloses that “[0173] Next, the workflow manager 7602 refers to information of the specified order in the schedule information table and the proof print completion flag of the step "proof printing" of the specified order in the workflow information table, and after completion of proof printing (proof print completion flag="1 (completed)"), for the specified order in the scheduled information table determines whether regarding the pertinent proof print job that passed its scheduled finish time, a certain period has elapsed after the scheduled finish time of the proof print job (Step 2110). When it is determined that a certain period has elapsed after the proof print job scheduled finish time, regarding the pertinent proof print job that passed proof print job scheduled finish time, the workflow manager 602 refers to the operator information in the order information table of the specified order and informs the operator of a request of confirmation of the proof printing and setting of the confirmation result with E-mail etc. (Step 2111). Here, setting of confirmation result means, as will be described later, that a "GO" button indicating completion of a step "proof confirmation/amendment" is pressed in the GUI of the workflow manager 602 in FIGS. 9A and 9B”
With regard to claim 4, the claim is drawn to the information processing apparatus according to Claim 2, wherein the processor generates the periodicity information by performing a statistical process on the log information stored on the memory (see Hosotsubo, i.e. in para. 40-41, discloses that “[0040] The print log collection unit 303 is configured to periodically collect print logs from the MFP device 103 via the print management communication unit 306 and store the collected print logs in a print log storage unit 312. The print log collected in this case is an 
With regard to claim 5, the claim is drawn to the information processing apparatus according to Claim 3, wherein in accordance with time and date information in the log information stored on the memory with the time and date information being on time and date on which each process has been executed, the processor generates the periodicity information by identifying a combination of at least one or more pieces of information on a time band within which the process is to be executed, a date on which the process is to be executed, a day of week on which the process is to be executed, and an execution count of processes to be executed within the time period (see Hosotsubo, i.e. in para. 64, discloses that “[0064] When the printer apparatus 254 of the MFP device 103 starts print job processing, information about processing start date and time is recorded in the field of "print start date and time" attribute 406. When the printer apparatus 254 of the MFP device 103 terminates the print job processing, information 
With regard to claim 6, the claim is drawn to the information processing apparatus according to Claim 4, wherein in accordance with time and date information in the log information stored on the memory, the time and date information being on time and date on which each process has been executed, the processor generates the periodicity information by identifying a combination of at least one or more pieces of information on a time band within which the process is to be executed, a date on which the process is to be executed, a day of week on which the process is to be executed, and an execution count of processes to be executed within the time period (Hosotsubo, i.e. in Fig. 7, disclose the target period of time, and in para. 85-87, discloses that “[0085] To perform a reprint result counting display function using the print management web UI (see FIG. 7) of the device management application 301, a user (e.g., an administrator) designates an analysis target printer and an analysis target period of time…”). 
With regard to claim 7, the claim is drawn to the information processing apparatus according to Claim 1, wherein the process is a flow process throughout which a plurality of operations are sequentially performed in accordance with a predetermined sequential order (see Noda, i.e. in Fig. 8A – 10B, illustrate the workflow of different operations). 
With regard to claim 8, the claim is drawn to the information processing apparatus according to Claim 2, wherein the process is a flow process throughout which a plurality of operations are sequentially performed in accordance with a predetermined sequential order (see Noda, i.e. in Fig. 8A – 10B, illustrate the workflow of different operations).
With regard to claim 9, the claim is drawn to the information processing apparatus according to Claim 3, wherein the process is a flow process throughout which a plurality of 
With regard to claim 10, the claim is drawn to the information processing apparatus according to Claim 4, wherein the process is a flow process throughout which a plurality of operations are sequentially performed in accordance with a predetermined sequential order (see Noda, i.e. in Fig. 8A – 10B, illustrate the workflow of different operations).
With regard to claim 11, the claim is drawn to the information processing apparatus according to Claim 5, wherein the process is a flow process throughout which a plurality of operations are sequentially performed in accordance with a predetermined sequential order (see Noda, i.e. in Fig. 8A – 10B, illustrate the workflow of different operations).
With regard to claim 12, the claim is drawn to the information processing apparatus according to Claim 6, wherein the process is a flow process throughout which a plurality of operations are sequentially performed in accordance with a predetermined sequential order (see Noda, i.e. in Fig. 8A – 10B, illustrate the workflow of different operations).
With regard to claim 13, the claim is drawn to the information processing apparatus according to Claim 7, wherein the processor generates the periodicity information for each of the operations forming the flow process (see Hosotsubo, i.e. in para. 85, 93 and etc., disclose that “[0085] To perform a reprint result counting display function using the print management web UI (see FIG. 7) of the device management application 301, a user (e.g., an administrator) designates an analysis target printer and an analysis target period of time”; and in para. 93, discloses that "...the print log to be read by the print log analysis unit 304 in this case includes the analysis target printer name designated by the parameter as a value stored in the field of "printer name" attribute 403 and further includes the analysis target period of time designated by 
With regard to claim 14, the claim is drawn to the information processing apparatus according to Claim 8, wherein the processor generates the periodicity information for each of the operations forming the flow process (see Hosotsubo, i.e. in para. 85, 93 and etc., disclose that “[0085] To perform a reprint result counting display function using the print management web UI (see FIG. 7) of the device management application 301, a user (e.g., an administrator) designates an analysis target printer and an analysis target period of time”; and in para. 93, discloses that "...the print log to be read by the print log analysis unit 304 in this case includes the analysis target printer name designated by the parameter as a value stored in the field of "printer name" attribute 403 and further includes the analysis target period of time designated by the parameter as a value stored in the field of "print termination date and time" attribute 407 in the print log 401.";).
With regard to claim 15, the claim is drawn to the information processing apparatus according to Claim 9, wherein the processor generates the periodicity information for each of the operations forming the flow process (see Hosotsubo, i.e. in para. 85, 93 and etc., disclose that “[0085] To perform a reprint result counting display function using the print management web UI (see FIG. 7) of the device management application 301, a user (e.g., an administrator) designates an analysis target printer and an analysis target period of time”; and in para. 93, discloses that "...the print log to be read by the print log analysis unit 304 in this case includes the analysis target printer name designated by the parameter as a value stored in the field of "printer name" attribute 403 and further includes the analysis target period of time designated by 
With regard to claim 16, the claim is drawn to the information processing apparatus according to Claim 10, wherein the processor generates the periodicity information for each of the operations forming the flow process (see Hosotsubo, i.e. in para. 85, 93 and etc., disclose that “[0085] To perform a reprint result counting display function using the print management web UI (see FIG. 7) of the device management application 301, a user (e.g., an administrator) designates an analysis target printer and an analysis target period of time”; and in para. 93, discloses that "...the print log to be read by the print log analysis unit 304 in this case includes the analysis target printer name designated by the parameter as a value stored in the field of "printer name" attribute 403 and further includes the analysis target period of time designated by the parameter as a value stored in the field of "print termination date and time" attribute 407 in the print log 401.";).
With regard to claim 17, the claim is drawn to the information processing apparatus according to Claim 1, wherein the processor updates the periodicity information every predetermined time period in accordance with the log information stored on the memory (see Hosotsubo, i.e. para. 40, discloses that “[0044] The print log acquiring destination setting storage unit 311 is configured to store information about a print log collection target MFP device connected to the network 104 (i.e., print log acquiring destination information) in the external storage device (e.g., the hard disk) 210. The print log acquiring destination setting storage unit 311 is configured to store device name and IP address as information about a print log acquiring destination MFP device (i.e., print log acquiring destination information). Further, the print log acquiring destination setting storage unit 311 is configured to store information about device print log acquiring time interval and lastly acquired print log ID; also see Fig. 7, in para. 85-87 and etc., discloses that “[0085] To perform a reprint result counting display function using the print management web UI (see FIG. 7) of the device management application 301, a user (e.g., an administrator) designates an analysis target printer and an analysis target period of time…”). 
With regard to claim 18, the claim is drawn to the information processing apparatus according to Claim 2, wherein the processor updates the periodicity information every predetermined time period in accordance with the log information stored on the memory (see Hosotsubo, i.e. para. 40, discloses that “[0044] The print log acquiring destination setting storage unit 311 is configured to store information about a print log collection target MFP device connected to the network 104 (i.e., print log acquiring destination information) in the external storage device (e.g., the hard disk) 210. The print log acquiring destination setting storage unit 311 is configured to store device name and IP address as information about a print log acquiring destination MFP device (i.e., print log acquiring destination information). Further, the print log acquiring destination setting storage unit 311 is configured to store information about device print log acquiring time interval and lastly acquired print log ID; also see Fig. 7, in para. 85-87 and etc., discloses that “[0085] To perform a reprint result counting display function using the print management web UI (see FIG. 7) of the device management application 301, a user (e.g., an administrator) designates an analysis target printer and an analysis target period of time…”).
With regard to claim 19, the claim is drawn to the information processing apparatus according to Claim 1, wherein if the process has not been executed until an end of the time period identified by the periodicity information, the processor notifies that the process has not been executed (in Noda, i.e. in Fig. 9A, 9B, para. 173, discloses that “[0173] Next, the workflow manager 7602 refers to information of the specified order in the schedule information table and When it is determined that a certain period has elapsed after the proof print job scheduled finish time, regarding the pertinent proof print job that passed proof print job scheduled finish time, the workflow manager 602 refers to the operator information in the order information table of the specified order and informs the operator of a request of confirmation of the proof printing and setting of the confirmation result with E-mail etc. (Step 2111). Here, setting of confirmation result means, as will be described later, that a "GO" button indicating completion of a step "proof confirmation/amendment" is pressed in the GUI of the workflow manager 602 in FIGS. 9A and 9B”). 
With regard to claim 20, the claim is drawn to a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information, the process comprising: storing log information recording a periodical occurance of a process to be monitored in the past; generating, by using the log information, periodicity information that identifies a time period within which the process occurred periodically in the past; and if the process has not been executed within the time period as identified in accordance with the periodicity information, notifying that the process has not been executed (instant claim is similarly rejected for at least the rationales set forth discussion of claim 1 above, including paras. 40-44 and etc., also incorporated by reference herein; in addition, in Hosotsubo, i.e. in para. 162, discloses that “[0162] Embodiments of the present invention can also be realized by a computer . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACKY X ZHENG/Primary Examiner, Art Unit 2675